                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON

INEZ LAMBERT,
                                         Civil No. 3:17-cv-00331-BR
          Petitioner,
                                                 OPINION AND ORDER
     v.

ROB PAERSSON,

          Respondent.

     OLIVER W. LOEWY
     Assistant Federal Public Defender
     101 SW Main Street
     Suite 1700
     Portland, OR 972014

          Attorney for Petitioner

     ELLEN F. ROSENBLUM
     Attorney General
     NICHOLAS M. KALLSTROM
     Assistant Attorney General
     Oregon Department of Justice
     1162 Court Street NE
     Salem, OR 97301

          Attorneys for Respondent


      1 - OPINION AND ORDER -
BROWN, Senior Judge.

          Petitioner,       an    inmate      at    the   Coffee    Creek     Correctional

Institution, brings this habeas corpus action pursuant to 28 U.S.C.

§ 2254.          For the reasons that follow, the Court DENIES the Petition

for Writ of Habeas Corpus (ECF No. 1).

                                         BACKGROUND

          On January 18, 2011, a Multnomah County grand jury indicted

Petitioner on six counts of Sodomy in the First Degree,                                seven

counts of Using a Child in a Display of Sexually Explicit Conduct,

and six counts of Sexual Abuse in the First Degree.                            Resp. Exh.

102, pp. 1-3.          Pursuant to a plea agreement, on December 2, 2011,

the trial court entered a judgment of conviction on two counts of

Sodomy in the First Degree and two counts of Using a Child in a

Display of Sexually Explicit Conduct.                     Resp. Exh. 101.        The trial

judge sentenced Petitioner to a total of 25 years of imprisonment.

Resp. Exh. 101.

          Petitioner did not file a direct appeal.                 On November 8, 2012,

Petitioner          filed    a    petition     for    state    post-conviction        relief

( II   PCR") .    The PCR trial court denied relief.                  Resp.    Exh.     126.

Petitioner appealed,              but    the Oregon Court          of Appeals     affirmed

without          opinion    and    the   Oregon      Supreme    Court   denied     review.

Lambert v. Steward, 276 Or. App. 461, 368 P.3d 85, rev. denied, 359

Or. 166, 376 P.3d 281               (2016).        The appellate judgment issued on

June 3, 2016.          Resp. Exh. 132.


           2 - OPINION AND ORDER -
       On February 28, 2017, Petitioner filed her Petition for Writ

of Habeas Corpus in this Court.             Petitioner concedes her Petition

was untimely.         Petitioner argues, however, that the Court should

equitably toll the statute of limitations and consider the Petition

on its merits.       Respondent disagrees, and asks the Court to dismiss

the action as untimely.

                                    LEGAL STANDARDS

       Equitable tolling is available to toll the one-year statute of

limitations available to 28 U.S. C.               §    2254 habeas corpus cases.

Holland v. Florida, 560 U.S. 631, 645 (2010).                    A litigant seeking

to invoke equitable tolling must establish:                    (1) that she has been

pursuing her rights diligently; and                   (2)   that some extraordinary

circumstance prevented her from timely filing the petition.                         Pace

v. DiGuglielmo, 544 U.S. 408, 418 (2005).                    A petitioner who fails

to file a timely petition due to her own lack of diligence is not

entitled to equitable tolling.             Tillema v. Long, 253 F.3d 494, 504

(9th Cir. 2001),           overruled on other grnds by Pliler v.            Ford,    542

U.S. 225, 231 (2004).           The petitioner bears the burden of showing

that   this     "extraordinary exclusion"             should apply.      Miranda      v.

Castro,       292   F.3d    1063,   1065   (9th   Cir.      2002).    The   test     for

equitable tolling "is a very high bar, and is reserved for rare

cases.   11   Yow Ming Yeh v. Martel,        751 F.3d 1075, 1077 (9th Cir.),

cert. denied, 135 S. Ct. 486 (2014).




         3 - OPINION AND ORDER -
      Generally, claims for equitable tolling based upon attorney

error do not arise to the level of an extraordinary circumstance

sufficient             to   warrant   equitable           tolling.        See,    e.g.,        Frye    v.

Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001)                              (attorney negligence

in general does not justify equitable tolling); Holland, 560 U.S.

at 651-52 ( 11 garden variety 11 negligence does not warrant equitable

tolling).         11   Justice Alita explained his understanding of the logic

behind this framework, reasoning that,                           'the principal rationale .

. . is that the error of an attorney is constructively attributable

to the client and thus is not a circumstance beyond the litigant's

control.    111        Gibbs v.     Legrand,          767 F.3d 879,       885    (9th Cir. 2014)

(quoting Holland,                 560 U.S.        657    (Alita,    J.,   concurring)),           cert.

denied 135             S.   Ct.    1708        (2015).     Equitable      tolling based upon

attorney performance is only appropriate where:                                 (1) an attorney's

performance             goes       beyond        error     and      amounts       to     11
                                                                                              egregious

professional misconduct;                  11
                                               or (2) the attorney abandons her client

altogether.             Luna v. Kernan, 784 F.3d 640, 646 (9th Cir. 2015);

                                                DISCUSSION

      Here, the§ 2244(d) limitation period began to run on January

3,   2012,        the       date    that        the     30-day     time   period       expired        for

Petitioner to file a direct appeal. 1                            Prior to the expiration of


      In Bowen v. Roe, 188 F.3d 1157 (9th Cir. 1999), the Ninth
      1

Circuit held that criminal convictions are not final until the time
has elapsed for seeking a writ of certiorari in the U.S. Supreme
Court. Here, however, Petitioner could not have sought certiorari
because she did not file a direct appeal. See 28 U.S.C. § 1257(a)

          4 - OPINION AND ORDER -
the time to appeal her conviction and sentence, Petitioner's family

retained attorney Andy Simrin to represent Petitioner.                  Simrin

advised Petitioner to forego a direct appeal in favor of filing a

PCR petition.

     Prior     to   filing     the   state   PCR   petition,   Simrin   wrote

Petitioner three times advising her of the time limitations for

filing a federal habeas petition.            On December 12, 2011, Simrin

wrote:

          There is a two-year time limit for starting a post-
     conviction case.   If you take an appeal, the two-year
     time limit would not even start until after your appeal
     is completed.   If you do not take an appeal, then the
     two-year time limit will have started on the day that the
     judgment was entered into the register. Although there
     is a two-year time limit for seeking post-conviction
     relief, a post-conviction case should be filed as soon as
     possible and must be filed within the first year in order
     to preserve your right to subsequently seek federal
     habeas corpus relief in the event that your post-
     conviction case is not successful.

(ECF No. 28) Exh. 4.         On December 23, 2011, Simrin wrote a letter

expanding on this advice:



("[f]inal judgments or decrees rendered by the highest court of a
State in which a decision could be had, may be reviewed by the
Supreme Court by a writ of certiorari").     Thus, the limitation
period began to run when the time to file a direct appeal expired.
See Swantz v. Mills, Case No. 09-1161-SU, 2010 WL 2608337 (D. Or.
May 20, 2010) (where petitioner did not first petition Oregon's
appellate courts petitioner was not entitled to additional 90 days
under Bowen); see also Hemmerle v. Schriro, 495 F.3d 1069, 1073-74
(9th Cir. 2007) (concluding that where petitioner did not seek
review from Arizona's supreme court, his direct appeal was final
for the purposes of the limitation period set out at§ 2244(d) (1)
when his time for seeking review in Arizona's supreme court had
expired).

         5 - OPINION AND ORDER -
     The judgment in your criminal case was entered into the
     trial court register on December 2, 2011.      That means
     that you would have until December 1, 2013, to file a
     petition for post-conviction relief if you decided that
     is what you want to do. However, if you wish to preserve
     your right to subsequently seek federal habeas corpus
     relief in the event that your post-conviction case is not
     successful, you should file your state post-conviction
     petition as early as possible and you must file it within
     the first year after the judgment was entered into the
     register.   If you waited until after the first year to
     file a petition for post-conviction relief, you would not
     be able to seek federal habeas corpus relief afterwards.

(ECF No. 28) Exh. 4.    Finally, on October 19, 2012, Simrin wrote a

letter to Petitioner describing the§ 2244(d) (1) limitation period

as follows:

          If we do seek post-conviction relief, but are not
     successful, you may then file a petition for writ of
     habeas corpus in federal court. There is a one-year time
     limit for filing a petition for habeas corpus. That one-
     year time limit started running when the judgment in your
     criminal case was entered into the trial court register
     on December 2, 2011.    If we file a petition for post-
     conviction relief, that one-year time would get put on
     hold until the post-conviction case was over. The one-
     year federal habeas corpus timer wouldn't start all over
     after the post-conviction case. Instead, you would have
     however much time was still remaining at the time that
     the post-conviction case was started.     As of now, the
     federal habeas corpus timer has been running for ten and
     a half months.   That means that you have a month and a
     half left on your federal timer.

(ECF No. 28) Exh. 4.

     On November 8, 2012, Simrin filed a state PCR petition.      As

noted,    the PCR trial court denied relief, and Petitioner did not

prevail on appeal.     On April 22,   2016, after the Oregon Supreme

denied a petition for review but before the appellate judgment




         6 - OPINION AND ORDER -
issued, Simrin wrote Petitioner informing her as such and advising

as follows:

             In a few weeks, the Court of Appeals will issue a
        document called the appellate judgment, which signifies
        that the appeal process is formally completed.     If you
        wish to seek federal habeas corpus relief, you should
        contact the federal public defender as soon as possible,
        because there are strict time limits for getting a habeas
        corpus case filed.

(ECF No.    28),   Exh. 4.   The appellate judgment issued on June 3,

2016.     Resp. Exh. 132.

        Petitioner submits affidavits stating that shortly after the

Oregon Court of Appeals issued an affirmance in the state PCR case,

Simrin had conversations with Petitioner,       her brother,   and her

mother.     (ECF No. 28) Exhs. 1, 2, and 3.   In the affidavits, each

states    that Simrin told them that if the Oregon Supreme Court

rejected Petitioner's appeal, Petitioner would have one year from

that date to file her federal habeas petition.       Also, during the

course of conversations among the three, they confirmed with each

other that Simrin had told each of them that the deadline was a

year from the date the Oregon Supreme Court rejected the appeal.

        Petitioner also submits an affidavit from Simrin, who states

that he has no memory of verbally advising Petitioner of the one-

year limitation period,       that tolling of the limitations period

needs to be calculated to determine how much of the limitations

period remains at any given time in a particular case,         how to

calculate that tolling, or that anything less than a year of the


         7 - OPINION AND ORDER -
limitations period remained in her case at any particular time.

(ECF No.   28)   Exh. 4.    Simrin reviewed his files,       and located no

notes of conversations with her in which he provided verbal advice

regarding the limitations period.        Simrin further explained:

            When the federal habeas limitation period has nearly
      expired in a client's case, it is my general practice to
      write to the client at the conclusion of state post-
      conviction proceedings alerting them to how much time is
      left to file their habeas petition and explaining the
      tolling calculations which allow me to reach that
      conclusion. My review of my file confirms that I did not
      send such a letter to [Petitioner).     Likewise, my file
      notes    do  not   indicate   that  I   verbally   alerted
       [Petitioner) that the limited time she had left to file
      a habeas petition was nearly expired. The absence of any
      note in my file memorializing that I gave such advice
      verbally confirms to me that I did not advise her about
      that, nor did I explain to her the tolling calculations
      leading to that conclusion.

(ECF No. 28) Exh. 4.

      Petitioner's brother prepared a federal habeas petition for

Petitioner's signature, and sometime in October 2016, Petitioner's

mother unsuccessfully attempted to file it with this Court;               the

Clerk rejected the petition for a reason Petitioner's mother could

not   recall.    Petitioner' s   mother returned to    the   courthouse    in

February 2017, and successfully filed the petition.

      Petitioner argues that she is entitled to equitable tolling

because Simrin misadvised her as to when the limitation period

started to run.       She contends that Simrin did more than merely

miscalculate the filing deadline, and instead, altogether failed to

advise that any calculation was necessary.            As discussed above,


       8 - OPINION AND ORDER -
however, Simrin advised Petitioner before the state PCR action was

initiated of the fact that the habeas limitation period was already

running.     Moreover, even if Simrin erroneously advised Petitioner

and her family that the one-year limitation period would start to

run when the Oregon Supreme Court rendered its decision,                            that

alleged advice does not indicate that no calculation was necessary.

Instead,    the alleged advice incorrectly indicates the date from

which to calculate the limitation period, a miscalculation which is

not sufficient to warrant equitable tolling.                        See     Lawrence    v.

Florida, 549 U.S. 327, 336-37 (2007)           (" [a]ttorney miscalculation is

simply not sufficient to warrant equitable tolling, particularly in

the   postconviction       context    where    prisoners          have    no   right    to

counsel"); Maples v Thomas,           565 U.S.      266,    281    (2012)      (restating

"that    an attorney's      negligence,       for   example,       miscalculating a

filing deadline, does not provide a basis" for equitable tolling);

Gonzales-Gutierrez v.        Nooth,    Case NO.      2:16-cv-01969-MA,           2018 WL

2027732,    at *3    (D.   Or.   April 30,     2018)       (where PCR counsel led

petitioner to believe that his federal habeas corpus petition would

be timely if filed at the conclusion of state PCR proceedings,

equitable tolling not warranted).

        Further,    the circumstances presented by Petitioner do not

demonstrate the exercise of reasonable diligence                         sufficient to

warrant equitable tolling.            As noted,      after the Oregon Supreme

Court    declined     to   review     the   dismissal       of     petitioner's        PCR


         9 - OPINION AND ORDER -
petition, but before the appellate judgment issued, Simrin advised

petitioner that she should contact a federal public defender "as

soon as possible, because there are strict time limits for getting

a habeas corpus filed."       (ECF No. 28), Exh. 4.      Petitioner did not

first attempt to file her habeas petition until some six months

after this advice, and when the petition was rejected by the clerk,

waited a further four months before re-submitting it.             Other than

re-stating her reliance upon Simrin•s alleged verbal advice that

she had one year to file         the petition,     Petitioner provides no

further explanation for this delay.        Consequently, Petitioner fails

to meet     the   "diligent pursuit"    prong of   the    equitable   tolling

analysis.       See Mendoza v. Carey, 449 F.3d 1065, 1071 n.6        (9th Cir.

2006)    ( [t]he diligence prong in Pace requires a petitioner to show

he or she engaged in reasonably diligent efforts to file the§ 2254

petition throughout the time the limitations period was running);

Cornejo    v.   Lizarraga,   Case No.   2: 16-cv-2594    KJM AC P,    2018 WL

1567821, at *3 (E.D. Cal. 2018)         (petitioner's failure to document

any actions taken in pursuit of rights or lack of capacity to take

such actions demonstrated lack of reasonable diligence).

        Finally, Petitioner asks the Court to conduct an evidentiary

hearing if not inclined to grant equitable tolling on the record

before the Court.       Because the record in this case is sufficiently

developed to resolve the        issues before the Court,       Petitioner's

request    for an evidentiary hearing is denied.            See   Rhoades   v.


        10 - OPINION AND ORDER -
Henry,    638     F. 3d 1027,     1041   (9th Cir.   2011);   see    also Roy v.

Lampert, 465 F.3d 964, 969 (9th Cir. 2006)              (in order to merit an

evidentiary hearing,          a   petitioner must     first   make    "sufficient

allegations of diligence").

                                       CONCLUSION

       For these reasons, the Court DENIES the Petition for Writ of

Habeas Corpus        ( ECF No.    1)   and DISMISSES this case.        The Court

DENIES a certificate of appealability as Petitioner has not made a

substantial showing of the denial of a constitutional right.                  See

28   u.s.c.   §   2253 (c) (2).

       IT IS SO ORDERED.
                     ~
       DATED this I)     day of August, 2019.



                                         ~.~
                                         United States District Judge




         11 - OPINION AND ORDER -
